PER CURIAM
Defendant appeals his convictions for sodomy in the first degree, ORS 163.405, and sexual abuse in the first degree. ORS 163.425. We affirm the convictions and write only to address an error in sentencing.
The court imposed a sentence of 20 years incarceration on each conviction, to be served concurrently. Defendant points out, and the state agrees, that sexual abuse in the first degree is a class C felony, ORS 163.425(2), for which the maximum incarceration is 5 years. ORS 161.605(3). The 20-year sentence imposed exceeds the maximum allowed by law.
Sentence for sexual abuse in the first degree vacated; remanded for resentencing on that charge; otherwise affirmed.